Title: To James Madison from Gabriel Duvall, 24 January 1805 (Abstract)
From: Duvall, Gabriel
To: Madison, James


24 January 1805, Comptroller’s Office. “Mr. Duvall presents his respects to Mr. Madison, & requests he will designate the News-papers which are sent to the Department of State by his order or with his approbation.

“On examining the Accompt of Mr. Thom, Agent for paying the contingent expenses of the Department, it is observed that there are sundry charges for News-papers furnished the Department; & as it has been heretofore customary with some printers to send their papers to the different departments of the Government without orders from the Heads of the departments, it is conceived to be proper to check the practice.
“Charges for papers which shall be sent to the Department by direction of the Secretary, or with his approbation will be admitted on settlement of the Contingent accompts of the Department, on a certificate of the fact by the Chief Clerk.”
